Case: 19-40053      Document: 00515158746         Page: 1    Date Filed: 10/15/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                      No. 19-40053                              FILED
                                                                         October 15, 2019
                                                                           Lyle W. Cayce
STAR SYSTEMS INTERNATIONAL LIMITED,                                             Clerk

              Plaintiff - Appellee

v.

NEOLOGY, INCORPORATED,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:18-CV-574


Before HIGGINBOTHAM, DENNIS, and HO, Circuit Judges.
PER CURIAM:*
       The district court denied Neology, Inc.’s motion to dismiss after
concluding that the Texas Citizens Participation Act (TCPA)—Texas’ anti-
SLAPP statute—did not apply in a federal diversity proceeding.                         Neology
appealed pursuant to the collateral order doctrine.
       At the time Neology filed its appeal, we had not yet ruled on whether,
and to what extent, the TCPA applied in federal courts. Since then, this court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40053    Document: 00515158746     Page: 2   Date Filed: 10/15/2019



                                 No. 19-40053
confronted the question head-on in Klocke v. Watson, where we concluded that
the TCPA’s burden-shifting framework conflicted with FED. R. CIV. P. 12(b)(6)
and FED. R. CIV. P. 56. 936 F.3d 240, 247 (5th Cir. 2019). The TCPA therefore
constituted a state procedural statute and was not applicable in a federal
diversity proceeding. Id.
      For the reasons stated in Klocke, we affirm the district court’s order.




                                       2